                                                                  Case 2:15-cv-01287-RCJ-NJK Document 102
                                                                                                      103 Filed 07/22/20
                                                                                                                07/23/20 Page 1 of 2




                                                            1   ARIEL E. STERN, ESQ.
                                                                Nevada Bar No. 8276
                                                            2   NICHOLAS E. BELAY, ESQ.
                                                                Nevada Bar No. 15175
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, Nevada 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: ariel.stern@akerman.com
                                                            6   Email: nicholas.belay@akerman.com
                                                            7   Attorneys for plaintiff Nationstar Mortgage
                                                                LLC
                                                            8

                                                            9                                UNITED STATES DISTRICT COURT
                                                                                                    DISTRICT OF NEVADA
                                                           10

                                                           11   NATIONSTAR MORTGAGE LLC,
                                                                                                                  Case No.: 2:15-cv-01287-RCJ-NJK
                                                                Plaintiff,
              1635 VILLAGE CENTER CIRCLE, STE. 200
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
                                                                vs.
                     LAS VEGAS, NEVADA 89134




                                                           13
                                                                                                                  MOTION TO REMOVE ATTORNEY
AKERMAN LLP




                                                           14   THE FALLS AT HIDDEN CANYON                        FROM ELECTRONIC SERVICE LIST
                                                                HOMEOWNERS'     ASSOCIATION;  LAS
                                                           15   VEGAS DEVELOPMENT GROUP, LLC;
                                                                ABSOLUTE COLLECTION SERVICES, LLC;
                                                           16   AIRMOTIVE INVESTMENTS LLC,

                                                           17                                Defendants.

                                                           18

                                                           19   TO:     ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                           20           PLEASE TAKE NOTICE that Darren T. Brenner is no longer associated with the law firm
                                                           21   of Akerman LLP and may be removed from the service list.
                                                           22   ///
                                                           23   ///
                                                           24   ///
                                                           25   ///
                                                           26   ///
                                                           27   ///
                                                           28


                                                                                                              1
                                                                  Case 2:15-cv-01287-RCJ-NJK Document 102
                                                                                                      103 Filed 07/22/20
                                                                                                                07/23/20 Page 2 of 2




                                                            1          Akerman LLP continues to serve as counsel for Nationstar Mortgage LLC in this action. All

                                                            2   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                            3   in this action should continue to be directed to Ariel E. Stern, Esq. and Nicholas E. Belay, Esq.

                                                            4          DATED this 22nd day of July, 2020.

                                                            5                                                        AKERMAN LLP

                                                            6                                                        /s/ Nicholas E. Belay, Esq.
                                                                                                                     ARIEL E. STERN, ESQ.
                                                            7                                                        Nevada Bar No. 8276
                                                                                                                     NICHOLAS E. BELAY, ESQ.
                                                            8                                                        Nevada Bar No. 15175
                                                                                                                     1635 Village Center Circle, Suite 200
                                                            9                                                        Las Vegas, Nevada 89134
                                                           10                                                        Attorneys for plaintiff Nationstar Mortgage LLC
                                                           11
                                                                                                       COURT APPROVAL
              1635 VILLAGE CENTER CIRCLE, STE. 200
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
                                                                       IT IS SO ORDERED.
                     LAS VEGAS, NEVADA 89134




                                                           13
                                                                            July 23, 2020
AKERMAN LLP




                                                                       Date:______________
                                                           14
                                                                                                                     ___________________________________
                                                           15                                                        UNITED STATES MAGISTRATE JUDGE
                                                                                                                     Case No.: 2:15-cv-01287-RCJ-NJK
                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                             2
